

116 S3118 IS: Terrorism Reporting And Classifying Act of 2019
U.S. Senate
2019-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 3118IN THE SENATE OF THE UNITED STATESDecember 19, 2019Mr. Johnson (for himself and Mr. Peters) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo establish a unified database and public reporting for purposes of tracking and evaluating
			 domestic terrorism incidents, and for other purposes.
	
 1.Short titleThis Act may be cited as the Terrorism Reporting And Classifying Act of 2019 or the TRAC Act.
 2.DefinitionsIn this Act: (1)AgencyThe term agency has the meaning given the term in section 551 of title 5, United States Code.
 (2)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Homeland Security and Governmental Affairs, the Committee on the Judiciary, and the Select Committee on Intelligence of the Senate; and
 (B)the Committee on Homeland Security, the Committee on the Judiciary, and the Permanent Select Committee on Intelligence of the House of Representatives.
 (3)DataThe term data— (A)means all relevant information collected by an agency on a terrorism-related incident that can be used for recordkeeping and studying long-term trends of certain phenomena as it relates to terrorism; and
 (B)does not include intelligence gathered by an agency for operational purposes. (4)DatabaseThe term database means a central repository that holds data for the purpose of understanding and providing trends and insight on terrorism.
 (5)DepartmentThe term Department means the Department of Homeland Security. (6)Domestic terrorismThe term domestic terrorism has the meaning given the term in section 2331 of title 18, United States Code.
 (7)Hate crimeThe term hate crime means a criminal offense under— (A)section 241, 245, 247, or 249 of title 18, United States Code; or
 (B)section 901 of the Civil Rights Act of 1968 (42 U.S.C. 3631). (8)SecretaryThe term Secretary means the Secretary of Homeland Security.
 (9)Working GroupThe term Working Group means the Interagency Domestic Terrorism Data Working Group established under section 3(a). 3.Interagency Domestic Terrorism Data Working Group (a)EstablishmentThere is established within the Department an Interagency Domestic Terrorism Data Working Group to coordinate the collection and reporting of Federal data related to domestic terrorism incidents.
 (b)MembershipThe Working Group shall be comprised of representatives from— (1)the Department;
 (2)the Department of Justice; (3)the Federal Bureau of Investigation; and
 (4)the National Counterterrorism Center. (c)ChairmanThe Working Group shall be chaired by a representative of the Department, as appointed by the Secretary.
 (d)DutiesThe Working Group shall— (1)not later than 90 days after the date of enactment of this Act, establish a standard interpretation of the definition for the term domestic terrorism in section 2331 of title 18, United States Code, including a shared lexicon of categories and subcategories for classifying acts of domestic terrorism, which shall be used by each entity described in paragraphs (1) through (4) of subsection (b) to contribute information or data under section 4;
 (2)establish a unified Federal database, housed and maintained by the Department, to store information and data relating to domestic terrorism incidents required to be submitted under section 4; and
 (3)not later than 7 days after carrying out the requirements under paragraph (1), provide to the appropriate congressional committees the interpretation required under paragraph (1), including an explanation of how the interpretation adheres to the definition of the term in section 2331 of title 18, United States Code.
				4.Reporting of domestic terrorism incidents
 (a)Required reportingEach entity described in paragraphs (1) through (4) of section 3(b) shall report all information or data obtained by the entity relating to a domestic terrorism incident to the unified Federal database required to be established under section 3(d)(2).
			(b)Reporting process
 (1)In generalNot later than 90 days after the date of enactment of this Act, the Secretary, in consultation with each member of the Working Group, shall establish a process to be used by each entity described in subsection (a) to report the information required under subsection (a) to the unified Federal database required to be established under section 3(d)(2).
 (2)RequirementThe process established under paragraph (1) shall require that each entity described in subsection (a) identify in the report to the unified Federal database the category and subcategory in which the entity determined to place the domestic terrorism incident, the reasons for that determination, and an explanation of any disagreement in categorizing the incident.
				5.Annual reporting
			(a)Initial report
 (1)In generalNot later than 180 days after the date of enactment of this Act, the Working Group shall submit to the appropriate congressional committees a report detailing each completed or attempted domestic terrorism incident during the 5-year period preceding the report using the categories and subcategories in existence at the time of the incident or its initial classification.
 (2)ContentsThe report required under paragraph (1) shall— (A)describe the Working Group-developed uniform and standardized—
 (i)interpretation of the term domestic terrorism; (ii)methodologies for tracking incidents of domestic terrorism;
 (iii)descriptions of categories and subcategories of domestic terrorism used; and (iv)an explanation of each category and subcategory included in clause (iii);
 (B)contain information, disaggregated by the categories and subcategories described in subparagraph (A)(iii), on—
 (i)the number of domestic terrorist attacks; (ii)the number of casualties caused by domestic terrorism attacks;
 (iii)the number of Federal investigations with a nexus to domestic terrorism, the number of such investigations that were initiated as the result of a hate crime investigation, and the number of such investigations under each classification and subclassification associated with the Central Records System or any successor system of the Federal Bureau of Investigation;
 (iv)the number of assessments with a nexus to domestic terrorism; (v)the number of domestic terrorism cases referred from State and local law enforcement agencies;
 (vi)the number of Federal criminal charges filed with a domestic terrorism nexus; (vii)the number of Federal criminal convictions with a domestic terrorism nexus;
 (viii)the reporting sources and quantitative methods used to gather the data for reporting on domestic terrorism, including Federal, State, and Tribal database comparisons;
 (ix)information pertaining to funding and resourcing, including— (I)staffing and organizational charts disaggregated by title and office; and
 (II)funding and budgets dedicated to investigating, intelligence gathering and reporting, arresting, and prosecution of domestic terrorism cases, as well as grant money allocated, disaggregated by office;
 (x)the sharing of information relating to domestic and international terrorism, if any, by and between—
 (I)the Federal Government; (II)State, local, Tribal, territorial, and foreign governments;
 (III)the appropriate congressional committees; (IV)nongovernmental organizations; and
 (V)the private sector; (xi)any original research sponsored by the relevant agencies that relates to domestic terrorism;
 (xii)evaluations and assessments of terrorism prevention programs sponsored by the Federal Government; (xiii)compliance by the Federal Government with privacy, civil rights, and civil liberties policies and protections applicable to the production of the report under paragraph (1), including protections against the public release of names or other personally identifiable information of individuals involved in incidents, investigations, indictments, prosecutions, or convictions for which data is reported under this section, as well as personally identifiable information connected to terrorism prevention programs; and
 (xiv)information regarding any training or resources provided by the Department or the Federal Bureau of Investigation to assist Federal, State, local, and Tribal law enforcement agencies in understanding, detecting, deterring and investigating acts of domestic terrorism, including the date, type, subject, and recipient agencies of the training or resources; and
 (C)contain an assessment, including— (i)an analysis of the current domestic terrorism landscape, including the identification of trends in attacks or incidents broken down by the categories and subcategories described in subparagraph (A)(iii), and other relevant information; and
 (ii)an analysis of the mechanisms used to promote or incite domestic terrorism.
 (3)Classification and public releaseThe report required under paragraph (1) shall be— (A)unclassified, but may contain a classified annex;
 (B)with respect to the unclassified portion of the report, made available on the public internet websites of the Department, the Federal Bureau of Investigation, and the National Counterterrorism Center—
 (i)not later than 30 days after submission of the report to the appropriate congressional committees; and
 (ii)in an electronic format that is fully indexed and searchable; (C)with respect to a classified annex or information for official use only, distributed to appropriately cleared or approved State and local law enforcement; and
 (D)with respect to a classified annex, submitted to the appropriate congressional committees in an electronic format that is fully indexed and searchable.
 (4)Information qualityThe report required under paragraph (1), to the extent applicable, shall comply with the guidelines issued by the Director of the Office of Management and Budget pursuant to section 515 of title V of the Consolidated Appropriations Act, 2001 (Public Law 106–554; 114 Stat. 2763A–153).
 (b)Annual reportsNot later than 1 year after the date on which the report required under subsection (a) is submitted, and each year thereafter for 10 years, and as may be reauthorized, the Working Group shall submit to the appropriate congressional committees an updated report containing the information described in subsection (a)(2) for the 1-year period preceding the updated report.
 (c)Provision of other documents and materialsTogether with each report required under subsections (a) and (b), each entity described in paragraphs (1) through (4) of section 3(b) shall submit to the congressional committees described in subsection (a)(1) the following documents and materials, in complete and unredacted form:
 (1)With respect to the Department— (A)(i)a list of products produced by the Office of Intelligence and Analysis relating to domestic terrorism; and
 (ii)a means of accessing each such product; and (B)the Department of Homeland Security and Federal Bureau of Investigation Joint Intelligence Bulletins.
 (2)With respect to the Federal Bureau of Investigation and the Department of Justice, the most recent approved versions of—
 (A)the Attorney General's guidelines for Domestic Federal Bureau of Investigation Operations, or any successor thereto;
 (B)the Federal Bureau of Investigation Domestic Investigations and Operations Guide, or any successor thereto;
 (C)the Federal Bureau of Investigation Counterterrorism Policy Guide, or any successor thereto; and (D)materials sufficient to show the rankings of domestic terrorism in relation to other threats within the Threat Review and Prioritization process, with respect to the headquarters and each field office of the Federal Bureau of Investigation.
 (3)With respect to the National Counterterrorism Center— (A)a list of all intelligence products related to domestic terrorism;
 (B)a list of all guidelines and procedures for the intelligence community related to the domestic terrorism mission space; and
 (C)a means of accessing each such product.